Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Election/Restrictions
Applicant’s election without traverse of Species 2, Figures 9-14, in the reply filed on March 11, 2022, is acknowledged.  Applicant has withdrawn Claims 8 and 16.  Additionally, Claims 2, 3, 6, 7, 10, 11, 14 and 15 all recite subject matter that is only found and described in the non-elected species and are therefore also withdrawn.  Claims 1, 4, 5, 9, 12, 13 and 17 are pending.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 9, 12, 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 17 both recite “two pairs of wings extending forwardly from the floor--.”  The description of the elected embodiment of Figures 9-14 describes a bracket that has “three sets of wings” and later “wings 148, 150, 152 pairs of wings” which suggests four wings being claimed.  Four wings are neither shown nor described in the figures or the detailed description and therefore the claim is unclear.  Examiner suggests Applicant amend the claim to recite “two wing extending laterally in opposite directions from a foundation, the 
The dependent claims will have to be amended to also remove the term “pair”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. No. 2015/0082597 to Hightower (Hightower).

    PNG
    media_image1.png
    383
    610
    media_image1.png
    Greyscale

Regarding Claim 1:  Hightower discloses an undermount slide bracket, comprising: a vertical panel (See Annotated Fig. A) with upper and lower edges; a nub (58) extending from a first side of the vertical panel; a horizontal floor (See Annotated Fig. A) fixed relative to the vertical panel; two pairs of wings (See Annotated Fig. A) extending forwardly from the floor, each pair of wings extending laterally in opposite directions from a foundation (See Annotated Fig. A), the pairs of wings being arranged in stacked, spaced apart relationship, such that a gap (See Annotated Fig. A) is formed between vertically adjacent wings, wherein the foundation has an alternating series of ribs (See Annotated Fig. A) and recesses (See Annotated Fig. A).
Regarding Claims 5 and 13
Regarding Claim 9:  Hightower discloses an undermount slide bracket, comprising: a vertical panel (See Annotated Fig. A) with upper and lower edges; a nub (58) extending from a first side of the vertical panel; a horizontal floor (See Annotated Fig. A) fixed relative to the vertical panel; two pairs of wings (See Annotated Fig. A) extending forwardly from the floor, each pair of wings extending laterally in opposite directions from a foundation (See Annotated Fig. A), the pairs of wings being arranged in stacked, spaced apart relationship, such that a gap (See Annotated Fig. A) is formed between vertically adjacent wings, wherein the foundation has an alternating series of ribs (See Annotated Fig. A) and recesses (See Annotated Fig. A); and wherein the undermount slide bracket is formed of a polymeric material (See para. 0035, line 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hightower.
Regarding Claims 4 and 12:  Hightower discloses a bracket that has gaps formed between vertically adjacent wings (See Annotated Fig. A) but Hightower does not disclose the specific height measurement of the gaps being between about 0.025 inches and 0.25 inches.  Nonetheless, the specific claimed size of the gap is not patentably distinct over the prior art and is an obvious matter of design choice.  Here’s why.
First, Courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”1  Here, Hightower discloses and teaches the bracket having a gap that has some height.  Applicant has not disclosed that having the gap height in the claimed range would perform differently than other ranges.  (Please note: the written description only recites 0.25 inch and does not recite a range between 0.025 inches to 0.25 inches.  See paragraph 0043, line 9 that states “between about 0.25 and 0.25 inches” [sic])  Moreover, the claimed device with its specific size or dimension would not perform differently than the prior art device.
It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of 
Regarding Claim 17:  In view of the structure disclosed and taught by Hightower, the method of forming the device would have been obvious and implicitly taught, since it is the normal and logical manner in which the device could be formed.  If a prior art device discloses or teaches all the structural limitations of a claim then the forming or manufacturing of that device, absent some specific and unique process, will be considered to be obvious to a person of ordinary skill and/or implicitly taught by the prior art reference at a time before the effective date of the claimed invention.  When the prior art device is arguably the same as the claimed invention it can be assumed the device will implicitly be formed by the claimed formation process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US2011/0234072.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2144.04(IV)(A).